 



Exhibit 10(x)

CHANGE OF CONTROL AGREEMENT

     AGREEMENT by and between Sea Pines Associates, Inc., a South Carolina
corporation (the “Company”), and Steven P. Birdwell (the “Executive”), dated as
of March 9, 2004.

     WHEREAS, any potential Change of Control (as defined below) of the Company
would create substantial uncertainty and anxiety among key executives concerning
the possibility of adverse changes in position or loss of employment; and

     WHEREAS, that uncertainty and anxiety would inevitably detract from the
performance of the executive team and increase the risk of unwanted loss of key
executives; and

     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to reduce
the risk of those adverse consequences, and has adopted appropriate policies
aimed at safeguarding the economic interests of key executives and the
shareholders in the event of a Change of Control; and

     WHEREAS, a Change of Control Agreement is to be executed with each key
executive covered by these policies;

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

     (a) “AFR” shall mean the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.

     (b) “Board” shall have the meaning set forth in the recitals to this
Agreement.

     (c) “Business Combination” shall have the meaning set forth in Section
1(e)(iii).

     (d) “Cause” shall mean the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company. For purposes of this provision, no act, or failure to act, on the
part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company who is senior to the Executive or based upon the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Company. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the

 



--------------------------------------------------------------------------------



 



Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described above, and specifying
the particulars thereof in detail.

     (e) “Change of Control” shall mean:

          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Section 1(e)(i), the following acquisitions
shall not constitute a Change of Control: (W) any acquisition directly from the
Company or any corporation controlled by the Company, (X) any acquisition by the
Company or any corporation controlled by the Company, (Y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (Z) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of Section 1(e)(iii); or

          (ii) That individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related

2



--------------------------------------------------------------------------------



 



trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

          (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

     (f) “Change of Control Period” shall mean the period commencing on the
Effective Date and ending on the first anniversary of the Effective Date.

     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

     (h) “Company” shall have the meaning set forth in the recitals to this
Agreement.

     (i) “Date of Termination” means (i) if the Executive’s employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be and (ii) if the Executive’s employment is terminated
by the Company other than for Cause, the Date of Termination shall be the date
on which the Company notifies the Executive of such termination.

     (j) “Effective Date” shall mean the first date on which a Change of Control
occurs. If a Change of Control occurs and the Executive’s employment with the
Company is terminated prior to the date on which the Change of Control occurs,
and if it is reasonably demonstrated by the Executive that such termination of
employment arose in connection with or anticipation of a Change of Control, then
“Effective Date” shall mean the date immediately prior to the date of such
termination of employment.

     (k) “Exchange Act” shall have the meaning set forth in Section 1(e)(i).

     (l) “Executive” shall have the meaning set forth in the recitals to this
Agreement.

     (m) “Good Reason” shall mean:

          (i) a reduction by the Company of five percent or more in the
Executive’s annual base salary in effect immediately prior to the Effective
Date;

          (ii) the Company requiring the Executive to be based at a location
more than 75 miles from the location at which he is based immediately prior to
the Effective Date (except

3



--------------------------------------------------------------------------------



 



for required travel which is substantially consistent with travel obligations as
of the date of this Agreement);

          (iii) the failure by the Company to pay the Executive any portion of
the Executive’s current compensation within seven days of the date such
compensation is due, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

          (iv) the failure by the Company to continue any material benefit plan
in which the Executive participates immediately prior to the Effective Date
(unless the failure did not occur in bad faith and is remedied by the Company,
promptly after receipt of notice thereof given by the Executive, by the Company
providing an equitable arrangement with respect to such plan);

          (v) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

          (vi) any failure by the Company to comply with and satisfy Section
7(c) of this Agreement.

     For purposes of this Section 1(m), any good faith determination of “Good
Reason” made by the Executive shall be conclusive.

     (n) “Incumbent Board” shall have the meaning set forth in Section 1(e)(ii).

     (o) “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination is other than the
date of receipt of such notice, specifies the termination date (which date shall
be not more than 30 days after the giving of such notice). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

     (p) “Outstanding Company Common Stock” shall have the meaning set forth in
Section 1(e)(i).

     (q) “Outstanding Company Voting Securities” shall have the meaning set
forth in Section 1(e)(i).

     (r) “Person” shall have the meaning set forth in Section 1(e)(i).

     2. Termination for Cause or Good Reason; Notice of Termination. The Company
may terminate the Executive’s employment with the Company during the Change of
Control

4



--------------------------------------------------------------------------------



 



Period for Cause and the Executive may terminate employment during the Change of
Control Period for Good Reason. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto in accordance with Section 8(b) of this Agreement.

     3. Obligations of the Company upon Termination. (a) Good Reason; Without
Cause. If, during the Change of Control Period, the Company shall terminate the
Executive’s employment without Cause or the Executive shall terminate employment
for Good Reason:

          (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:

          A. the sum of (1) the Executive’s salary through the Date of
Termination to the extent not theretofore paid, (2) the Executive’s bonus, if
any, for the fiscal year immediately preceding the Date of Termination to the
extent not therefore paid, such bonus to be the amount, if any, determined by
the Board or, if no such determination has been made prior to the Date of
Termination, the Executive’s target bonus for such fiscal year, and (3) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any unused annual vacation pay, in each case
to the extent not theretofore paid; and

          B. an amount equal to the sum of (1) the Executive’s annual base
salary as in effect immediately prior to the Effective Date or the Date of
Termination, whichever is greater, and (2) the Executive’s target bonus for the
fiscal year in which the Date of Termination occurs or, if no such target bonus
has been established, the target bonus most recently established for the
Executive; and

          (ii) the Company shall provide medical, dental and life insurance
coverage for the Executive and his current spouse and eligible dependents until
the first to occur of (A) the first anniversary of the Date of Termination or
(B) the Executive accepting full-time employment.

     (b) Cause; Without Good Reason. If the Executive’s employment shall be
terminated for Cause during the Change of Control Period or if the Executive
voluntarily terminates employment during the Change of Control Period without
Good Reason, this Agreement shall terminate without further obligation to the
Executive other than the obligation to pay to the Executive (i) his salary
through the Date of Termination, and (ii) the amount of any compensation
previously deferred by the Executive.

     4. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any pension, profit
sharing, 401(k), supplemental executive retirement or stock option plan provided
by the Company and for which the Executive may qualify, nor, subject to
Section 8(f), shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company. Amounts
which are vested benefits or which the Executive is otherwise entitled to
receive under any pension, profit sharing, 401(k), supplemental executive
retirement or stock option plan or any contract or agreement with the Company at
or subsequent to the Date of Termination shall

5



--------------------------------------------------------------------------------



 



be payable in accordance with such plan or contract or agreement except as
explicitly modified by this Agreement.

     5. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, except as
specifically provided herein, such amounts shall not be reduced whether or not
the Executive obtains other employment. In the event of any contest by the
Company or the Executive of the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest
about the amount of any payment pursuant to this Agreement), the nonprevailing
party shall reimburse the prevailing party for the prevailing party’s legal fees
and expenses, plus in each case interest at the AFR on the amount reimbursed for
the period during which the prevailing party had paid but not been reimbursed
for such legal fees and expenses.

     6. Confidential Information. (a) The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company which shall have been obtained by the
Executive during the Executive’s employment by the Company and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by the
Company. In no event shall an asserted violation of the provisions of this
Section 6 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.

     (b) The Executive agrees and acknowledges that a violation of the covenants
contained in this Section 6 will cause irreparable damage to the Company, and
that it is and will be impossible to estimate or determine the damage that will
be suffered by the Company in the event of a breach by the Executive of any such
covenant. Therefore, the Executive further agrees that in the event of any
violation or threatened violation of such covenants, the Company shall be
entitled as a matter of course to an injunction issued by any court of competent
jurisdiction restraining such violation or threatened violation by the
Executive, such right to an injunction to be cumulative and in addition to
whatever other remedies the Company may have.

     7. Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

6



--------------------------------------------------------------------------------



 



     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

     8. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. The Company may
unilaterally amend this Agreement upon notice to the Executive, but such
unilateral amendment shall not be effective until the first anniversary of the
date of such notice. Except as provided in the immediately preceding sentence,
this Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

              If to the Executive:
 
       

      Steven P. Birdwell

      XXXXXXXXXX

      XXXXXXXXXX
 
       
 
            If to the Company:
 
       

      Sea Pines Associates, Inc.

      32 Greenwood Drive

      Post Office Box 7000

      Hilton Head Island, SC 29938

      Attention: Chairman

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

7



--------------------------------------------------------------------------------



 



     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 2, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

     (f) The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(j), the Executive’s employment may be terminated by either
the Executive or the Company at any time prior to the Effective Date, in which
case the Executive shall have no further rights under this Agreement. This
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

              /s/ Steven P. Birdwell

--------------------------------------------------------------------------------

 
       
 
       
 
            SEA PINES ASSOCIATES, INC.
 
       
 
       

  By   /s/ Michael E. Lawrence

--------------------------------------------------------------------------------


           Michael E. Lawrence

8